DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Independent Claim 1 recites “a bed internal environment control means” without modification by sufficient structure and therefore is being interpreted under 35 USC 112(f).

Regarding claim 4, this application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “at least one ventilation mechanism which is arranged under the surface cushion member and has a body case whose interior is an air circulation space, a fan which is disposed in the body case and sucks air from the contact surface side with the human body of the surface cushion member into the body case, and an exhaust port which is provided to be open in a direction facing the contact surface with the human body of the surface cushion member at a position apart from the fan in the body case and discharges an air stream accompanying intake of the fan toward the contact surface with the human body; 35 a heater which warms the air stream; a bed internal environment measuring sensor; and a control unit which controls the ventilation mechanism and the heater based on a measured result of the bed internal environment measuring sensor” in claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	The respective dependent claims of claim 1 and claim 4 are being interpreted or not being interpreted under 35 USC 112(f) accordingly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180027981 A1 to Sherman.
	Re Claim 1, Sherman teaches:
	A bedding (at least [Title] “Mattress System”), comprising: a surface cushion member which has air permeability in a thickness direction and a plane direction and whose surface side is a contact surface (at least Fig. 1 and [0050] “multi-layered structure (102, 106, 108)”, the entire structure is a cushion with air permeable); 
a bed internal environment control means which is arranged under the surface cushion member, is configured to form a stream of air in the surface cushion member, generate at least one of a temperature gradient, a humidity gradient, and an air flow gradient between an air layer on the contact surface and an air layer in the surface cushion member, and promote a movement of air between the air layer on the contact surface and the air layer in the surface cushion member to control a bed internal environment (at least Fig. 1 element 116 and [0055] “the cooling mechanism is configured to pull air 116, and the associated heat and moisture, through the multi-layered structure and away from at least a portion of the contact surface. Therefore, the flow of air is not directed toward the outer surface and the occupant in contact with the outer surface, but downward away from the outer surface and the occupant in contact with the outer surface”.); and 
a support layer which supports the surface cushion member and the bed internal environment control means and suppresses an influence of outside air on the surface cushion member side (at least Fig. 1 element 110 and [0067] “fourth layer 110 or bottom layer located under the third layer. In one embodiment, the fourth layer is constructed of a foam having a density and porosity sufficient to support the upper layers and components of the climate control system”.).
Re Claim 2, Sherman teaches:
The bedding according to claim 1 (detailed with respect to claim 1), wherein the surface cushion member comprises a three-dimensional knitted fabric (at least Fig. 1 and [0058] “at least one fabric covering”.).
Re Claim 3, Sherman teaches:
The bedding according to claim 1 (detailed with respect to claim 1), wherein the support layer comprises a bead foam (at least [0070] “a reticulating foam”.).
Re Claim 4, Sherman teaches:
The bedding according to claim 1 (detailed with respect to claim 1), wherein the bed internal environment control means includes: 
at least one ventilation mechanism which is arranged under the surface cushion member and has a body case whose interior is an air circulation space (at least Fig. 8 and [0077] “fan box 702”.), a fan which is disposed in the body case and sucks air from a contact surface side of the surface cushion member into the body case (at least Fig. 8 and [0078] “a fan 706”.), and an exhaust port which is provided to be open in a direction facing the contact surface of the surface cushion member at a position apart from the fan in the body case and discharges an air stream accompanying intake of the fan toward the contact surface (at least Fig. 8 and [0079] “fan shroud 708”.);
 a heater which warms the air stream (at least Fig. 7 and [0073] “heating element 660”.); a bed internal environment measuring sensor (at least [0096] “the operational control system are in ; and a control unit which controls the ventilation mechanism and the heater based on a measured result of the bed internal environment measuring sensor (at least [0099] “the operational control system provides the ability for full operational control, including both automatic and remote operational control of the climate control system and other functions of the bed or other multi-layered device that contains the climate control system”.).
Re Claim 5, Sherman teaches:
The bedding according to claim 4 (detailed with respect to claim 4), wherein the heater is a flat heater arranged between the surface cushion member and at least one of the at least one ventilation mechanism (at least Fig. 7 and [0073] “heating element 660”.).
Re Claim 6, Sherman teaches:
The bedding according to claim 4 (detailed with respect to claim 4), wherein the ventilation mechanism further includes a swirling stream generation part which swirls the air stream to cause the air stream to be discharged as a swirling stream from the exhaust port (at least Fig. 1 element 116 and [0055] “pull air 116” and Fig. 15 and [0117] “direct the flow of air from the fan assembly through that exhaust conduit”.  In other words, the changing directions of the air flow throughout the ventilation is “swirling”.).


Re Claim 7, Sherman teaches:
The bedding according to claim 6 (detailed with respect to claim 6), wherein the swirling stream generation part has a cylindrical portion rising in a direction toward the exhaust port and generates the swirling stream by making the air stream swirl around the cylindrical portion (at least Fig. 15 element .
Re Claim 8, Sherman teaches:
The bedding according to claim 1 (detailed with respect to claim 1), further comprising: a biosignal measurement device attached to the surface cushion member and configured to acquire a biosignal from a person supported by the surface cushion member (at least [0105] “a heart rate, respiration or movement monitoring device 1008”.), and an analyzer configured to analyze a biological state of the person using the biosignal (at least [0105] “A determination is then made regarding whether the operational control system is in communication with a heart rate, respiration or movement monitoring device 1008”.).
Re Claim 9, Sherman teaches:
The bedding according to claim 8 (detailed with respect to claim 8), wherein a control unit is configured to control at least one of the at least one ventilation mechanism and a fan based on the biological state of the person obtained from the analyzer (at least [0105] “The heating and cooling mechanism are then controlled based on the presets and continued sensor feedback, making the necessary adjustments and turning the heating and cooling mechanisms on and off”.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE SUN whose telephone number is (571)270-7221. The examiner can normally be reached M-F 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE SUN/              Examiner, Art Unit 3673     

/Peter M. Cuomo/              Supervisory Patent Examiner, Art Unit 3673